[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER FOR RELEASE OF LIS PENDENS
The Petition to Discharge Lis Pendens filed by Dresser-Rand Company, Inc. pursuant to Section 49-13 of the Connecticut General Statutes having been heard, is hereby denied as the notice continues to further its intended purpose of providing notice to potential buyers and creditors that the property is subject to pending action which may affect title or right to the propertyin, [property in], as much as the plaintiff has appealed the district court ruling denying Its request for specific performance.
  ___________________ Vanessa Bryant, J.